Citation Nr: 0118389	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  94-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.  

2.  Entitlement to service connection for pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In a February 1993 
decision, the RO denied service connection for spinal 
arthritis and for pulmonary tuberculosis.  

In an informal brief submitted in July 2001, the veteran's 
representative alleged that an appeal of the issue of 
"Evaluation of residuals of motorcycle accident, to include 
a condition of the spine" has been perfected.  The 
representative bases his argument on a notice of disagreement 
which was filed in March 1991 with a February 1991 rating 
decision and, after a statement of the case was mailed on 
April 15, 1991, correspondence which was received at the RO 
on January 29, 1992.  The February 1991 rating decision 
granted service connection for residuals of a fracture of the 
right clavicle and assigned a non-compensable disability 
evaluation.  Review of the January 29 correspondence shows 
that the veteran did, in fact, write at the beginning of the 
letter that he was responding to a VA letter dated April 15, 
1991, but thereafter advanced arguments pertaining to a back 
disorder and pulmonary tuberculosis.  The transmittal letter 
from the veteran's representative which accompanied the 
January 29 correspondence specifically noted that the veteran 
was "seeking to establish SC for Ankylosing Spondylitis and 
Tuberculosis."  The representative's letter did not indicate 
the veteran was submitting a substantive appeal and did not 
address an increased rating claim at all.  The Board finds 
the January 29 correspondence was not a substantive appeal to 
the February 1991 rating decision but rather, as correctly 
determined by the RO, new claims for service connection for a 
back disorder and pulmonary tuberculosis.  The Board notes 
that subsequent to the March 1991 notice of disagreement, no 
further argument had been advanced pertaining to an increased 
rating until the representative's July 2001 correspondence.  
The issue of entitlement to a compensable evaluation for 
residuals of a motorcycle accident to include a condition of 
the spine is not currently before the Board.  This issue has 
been neither procedurally prepared nor certified for 
appellate review and is referred to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995). 


REMAND

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. §  
5103A).

The VCAA also mandates that the assistance to be provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such examination or opinion is 
necessary to make a decision on the claim provided that there 
is competent evidence of a current disability, an indication 
that the disability or symptoms may be associated with the 
claimant's active military service and the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The veteran has claimed entitlement to service connection for 
ankylosing spondylitis.  Associated with the claims file is a 
January 1992 letter from a VA physician which includes an 
opinion that the veteran's ankylosing spondylitis "dates to 
his active service and therefore warrants classification as a 
service-connected condition."  The physician based this 
opinion on the fact that the veteran informed him that he had 
been refused re-enlistment in the United States Army in 1961 
"based on a limited range of motion in his back and abnormal 
sacroiliac X-rays."  The Board notes this opinion was based 
solely on a self-reported history by the veteran.  There is 
no evidence of record of the United States Army service 
examination from 1961, including abnormal sacroiliac X-rays.  

The veteran and his ex-spouse have both reported that the 
veteran was denied re-enlistment in the United States Army in 
1961 allegedly due to back problems but neither are health 
care professionals and are not competent to report on the 
findings of the 1961 examination.  The connection between 
what a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 77 (1995).  Thus the VA 
physician's January 1992 letter was based, at least in part, 
on a history provided by the veteran.  An assessment based on 
an inaccurate history supplied by the veteran is of no 
probative value.  See Boggs v. West, 11 Vet. App. 334, 345 
(1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 
(1994) (finding that presumption of credibility of evidence 
did not arise as to medical opinion that veteran's disability 
was incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).  

The Board further notes that the VA physician did not have 
access to the veteran's service medical records.  This is 
significant as the VA physician has indicated he was informed 
that the veteran "noticed increasing aching and loss of 
mobility while in the service, which made it impossible for 
him to perform the activities which had previously come 
easily to him."  A review of the service medical records 
reveals, however, there were no complaints of, diagnosis of 
or treatment for any back disorders during the veteran's four 
years of active duty service with the exception of a 
complaint of pain between the shoulder blades as the result 
of a motor vehicle accident which occurred in September 1956.  
At the time of the veteran's discharge examination which was 
conducted in October 1959, no pertinent abnormalities were 
noted.  Clinical evaluation of the spine was normal at that 
time.  On a Report of Medical History completed by the 
veteran in October 1959, he denied having, or ever having 
had, swollen or painful joints or arthritis or rheumatism.  
He reported at that time that he was in good health.  The 
Board finds that a VA examination, based on a review of all 
the evidence of record is required in order to determine the 
nature, extent, and etiology of any ankylosing spondylitis 
found on examination.  

The RO attempted to obtain copies of the 1961 service 
entrance examination through the military branch of the 
National Personnel Records Center without success.  The 
veteran's representative has reported that a record of the 
1961 examination might be obtained from the Civilian Records 
Branch of the National Personnel Records Center.  The Board 
finds the RO must attempt to obtain these records from the 
National Personnel Records Center.  

In the letter which was received in January 1992, the veteran 
reported that he had been hospitalized at a VA hospital 
located in Albany, New York between July 1965 and December 
1965.  A review of the claims file reveals the RO requested 
records from the VA facility dated from July 6, 1966 to June 
1970.  The Board finds the RO must attempt to obtain the 
records from the Albany facility for the time period from 
July 1965 to December 1965.  

The veteran has claimed entitlement to service connection for 
pulmonary tuberculosis.  There is evidence of record 
demonstrating that the veteran had been treated in the past 
for the disorder and he has alleged that it began during 
active duty.  The Board finds the veteran should be afforded 
a VA examination to determine the nature, extent and etiology 
of any pulmonary tuberculosis found on examination.  

The Board notes the veteran's representative has requested 
that both issues on appeal be remanded for additional 
evidentiary development.  

Accordingly, the issues of entitlement to service connection 
for ankylosing spondylitis and pulmonary tuberculosis are 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for his ankylosis 
spondylitis and pulmonary tuberculosis.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  The 
Board is particularly interested in 
obtaining the records from the VA medical 
facility located in Albany, New York for 
July 1965 to December 1965, and the 
records from the United States Army 
entrance examination conducted in 1961, 
which might be located at the National 
Personnel Records Center in the Civilian 
Records Branch.  

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should schedule the veteran 
for appropriate examinations to determine 
the nature and etiology of any ankylosing 
spondylitis and/or pulmonary tuberculosis 
found on examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examination 
report(s) must be annotated to reflect 
review of this information.  All 
necessary tests and studies should be 
performed.  

The examiner(s) should be requested to 
clearly indicate whether diagnoses of 
ankylosing spondylitis and/or pulmonary 
tuberculosis is/are warranted and, if so, 
the examiner(s) should offer an opinion 
as to whether it is as likely as not that 
any such disorder found on examination 
was incurred in or aggravated by active 
duty.  Any opinions expressed must be 
accompanied by a complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




